Exhibit 10.14(e)

 

AMENDMENT NO. 4

TO THE SECOND AMENDED AND RESTATED

MASTER LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 4, dated as of August 25, 2004 (this “Amendment”), to the Second
Amended and Restated Master Loan and Security Agreement, dated as of August 29,
2003 (as previously amended, supplemented or otherwise modified, the “Existing
Loan Agreement”; as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), among AAMES CAPITAL CORPORATION (“Aames Capital”), AAMES FUNDING
CORPORATION (“Aames Funding”, together with Aames Capital, each a “Borrower”,
collectively, the “Borrowers”) and MORGAN STANLEY MORTGAGE CAPITAL INC. (the
“Lender”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Loan Agreement.

 

RECITALS

 

The Borrowers and the Lender are parties to the Existing Loan Agreement.

 

The Borrowers and the Lender have agreed, subject to the terms and conditions of
this Amendment, to extend the Termination Date from August 27, 2004 to September
27, 2004.

 

Accordingly, the Borrowers and the Lender hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

 

SECTION 1. Amendment. Section 1.01 of the Existing Loan Agreement is hereby
amended by deleting the definition of “Termination Date” in its entirety and
substituting in lieu thereof the following new definition:

 

“Termination Date” shall mean September 27, 2004 or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

 

SECTION 2. Conditions Precedent. This Amendment shall be effective on the first
date that all of the following conditions precedent shall have been satisfied
(the “Amendment Effective Date”):

 

2.1 On the Amendment Effective Date, the Lender shall have received the
following documents, each of which shall be satisfactory to the Lender in form
and substance:

 

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each Borrower and the Lender.

 

(b) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.



--------------------------------------------------------------------------------

2.2 No Default. On the Amendment Effective Date, (i) each Borrower shall be in
compliance with all the terms and provisions set forth in the Existing Loan
Agreement on its part to be observed or performed, (ii) the representations and
warranties made and restated by the Borrowers pursuant to Section 3 of this
Amendment shall be true and complete on and as of such date with the same force
and effect as if made on and as of such date, and (iii) no Default or Event of
Default shall have occurred and be continuing on such date.

 

SECTION 3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed, and that no Default or Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 6 of the Loan Agreement.

 

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
all references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Existing
Loan Agreement as amended hereby. The execution of this Amendment by the Lender
shall not operate as a waiver of any of its rights, powers or privileges under
the Loan Agreement or under any of the other Loan Documents, except as expressly
set forth herein.

 

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS

 

AAMES CAPITAL CORPORATION

By        

Name: Jon D. Van Deuren

   

Title: Senior Vice President

AAMES FUNDING CORPORATION By        

Name: Jon D. Van Deuren

   

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER

 

MORGAN STANLEY MORTGAGE CAPITAL INC.

By        

Name:

   

Title: